Citation Nr: 1034473	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-07 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral eye disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1953 to November 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  Although the Veteran initially requested a 
videoconference Board hearing when he perfected a timely appeal 
in March 2007, he failed to report for this hearing when it was 
scheduled in July 2010.  Accordingly, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was not accepted in sound condition at his entry 
on to active service as to his right eye, as defective vision in 
that right eye was noted at service entrance.

2.  The competent medical evidence shows that the Veteran's right 
eye disability, which existed prior to service, were not caused 
or aggravated by active service.

3.  Left eye disability did not originate in service, and is not 
otherwise related to service.




CONCLUSION OF LAW

Bilateral eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in November 2005 and in April 2007, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  These letters informed the appellant to submit medical 
evidence relating the claimed disability to active service and 
noted other types of evidence the Veteran could submit in support 
of his claim.  The Veteran also was informed of when and where to 
send the evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The November 2005 and April 2007 VCAA notice letters issued to 
the Veteran and his service representative in this appeal also 
provided additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with additional notice of the Dingess requirements in May 2006.  
As will be explained below in greater detail, the evidence does 
not support granting service connection for bilateral eye 
injuries.  Thus, any failure to provide notice regarding the 
disability rating or the effective date is moot and cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, notice as 
to what is required to grant service connection was issued to the 
Veteran prior to the adjudication of his service connection claim 
in the currently appealed rating decision  issued in March 2006.  
His claim was readjudicated in February 2007, June 2009, and in 
January 2010.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he failed to report for his videoconference Board 
hearing when it was scheduled in July 2010.  It appears that all 
known and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran has been provided with examinations which address the 
nature and etiology of his bilateral eye injuries.  The Board 
notes in this regard that, following VA examination in May 2008, 
the VA examiner opined that, if the Veteran had foreign body 
debris as well as scarring present in both of his eyes when he 
entered on to active service, then it was possible that his 
bilateral eye injuries could have become aggravated during 
service.  As will be explained below, the speculative nature of 
this opinion makes it less than probative on the issue of whether 
the Veteran's bilateral eye injuries, which existed prior to 
service, were aggravated by active service.  This VA examiner 
also determined in November 2009 that it was less likely than not 
that the Veteran's pre-service bilateral eye injuries were 
aggravated by active service and provided a complete rationale 
for his opinion.  The Board finds that there is no competent 
evidence, other than the Veteran's statements, which indicates 
that bilateral eye injuries may be associated with service.  The 
Veteran is not competent to testify as to etiology of his 
bilateral eye injuries as such matters clearly fall within the 
realm of medicine, rather than lay expertise.  In summary, VA has 
done everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he injured his eyes during active 
service.  He specifically contends that his eyes were completely 
normal at his entry on to active service and were injured by 
debris from an ammunition explosion during service.  He also 
contends that his in-service bilateral eye injuries caused his 
current bilateral eye disabilities.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
The Board observes that mere congenital or development defects 
such as refractive error of the eye are not considered diseases 
or injuries for VA compensation purposes. 38 C.F.R. § 4.9.

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

A Veteran will be presumed to have been in sound condition when 
examined, accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an injury 
or disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as noted.  
38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.

For Veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

Temporary or intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat Veteran to show increased disability for the purposes 
of determinations of service connection based on aggravation 
under section 1153 unless the underlying condition worsened.  
Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for bilateral eye 
injuries.  The Veteran has contended that his eyes were 
completely normal at his entry on to active service and he 
experienced bilateral eye injuries as a result of an ammunition 
explosion during service.  Despite the Veteran's assertions to 
the contrary, his available service treatment records clearly 
show that he was not accepted into active service in sound 
condition as to the right eye.  His enlistment physical 
examination on November 2, 1953, shows that defective vision in 
the right eye was noted on clinical evaluation.  His distant 
vision was listed as 20/20 (or completely normal) in both eyes.  
Defective vision in the right eye also was listed in the summary 
of defects and diagnoses on this enlistment physical examination 
report.  Because the Veteran's pre-service defective right eye 
vision was noted at service entrance, the Board finds that the 
Veteran was not accepted into active service in sound condition 
and the presumption of sound condition at service entrance never 
attached.  See Crowe v. Brown, 7 Vet. App. 238 (1994); see also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As the induction examiner made no notation concerning a left eye 
problem, the presumption of soundness as to that eye did attach.

The competent medical evidence (in this case, the Veteran's 
available service treatment records) does not show that the 
Veteran's right eye disability, which existed prior to service, 
increased in severity during active service, or that a chronic 
left eye disability was present in service.  On ophthalmologic 
examination on November 6, 1953, 4 days after his enlistment 
physical examination, the Veteran's far (or distant) vision 
without correction was 20/20 in each eye and his near vision was 
"J-1" in each eye.  No treatment was indicated.

On outpatient eye clinic treatment in April 1954, it was noted 
that the Veteran had been wearing tinted glasses for 1 year and 
had just broken them.  The Veteran's visual acuity was 20/15 in 
each eye for distant vision.  External eye examination revealed 
several 0.5 millimeter corneal nebulae bilaterally which were due 
to an oil well explosion in January 1953.  

In July 1955, the Veteran complained of pain with pressure in the 
right eye and pain in both eyeballs.  He reported that being in 
the sunlight made his eyes water and caused some sort of matter 
to form in both eyes.  He also reported that he had undergone 
right eye surgery.  The in-service ophthalmologist stated that 
the Veteran had lost sight in both eyes as a result of an oil 
well explosion prior to his entry on to active service.  
Following this explosion and loss of vision, it was noted that 
the Veteran's vision had returned slowly for 6 months and hen he 
was drafted.  His visual acuity was 20/20 for distant vision and 
his fields of vision were normal.  

At his separation physical examination in November 1955, the 
Veteran's eyes were normal clinically and his vision was 20/20 in 
both eyes.

The Board finds that the Veteran's right eye disability, which 
existed prior to service, underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of this disability prior to, 
during, and subsequent to service.  Nor does the evidence show 
that a chronic left eye disorder originated in service.  The 
Veteran's service treatment records show instead that, although 
he complained of pain, pressure, and watery eyes during active 
service, his vision was within normal limits throughout service.  
These records show that, at worst, he experienced a temporary or 
intermittent flare-up of the bilateral eye injuries which existed 
prior to service.  Although several 0.5 millimeter corneal 
nebulae were noted in both of the Veteran's eyes in April 1954, 
these were attributed to his involvement in an oil well explosion 
prior to service.  More importantly, subsequent outpatient eye 
treatment during active service did not indicate the presence of 
any corneal nebulae.  The Veteran's eyes also were normal 
clinically and his vision was completely normal at his separation 
physical examination.  Thus, aggravation of the Veteran's pre-
service right eye disability may not be conceded and any 
presumption of in-service aggravation of pre-existing right eye 
injuries is rebutted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  
As for the left eye, given the clinically normal presentation 
shown during the remainder of service and at service discharge, 
the evidence shows that a chronic left eye disorder was not 
present.  The Veteran has not identified or submitted any 
evidence showing that his pre-service right eye injuries was 
aggravated by active service, or that left eye disability 
originated in service.  

The post-service medical evidence also does not show that the 
Veteran's right eye injury was aggravated by active service, or 
that the left eye disorder originated or as a result of service.  
The Board acknowledges that, on VA eye examination in May 2008, 
he reported a history of poor vision in the right eye due to 
explosion injuries incurred while on active service during 
artillery practice in 1954.  He denied any other ocular history 
or other eye injury.  Following eye examination, the VA examiner 
opined that it was less likely than not that the Veteran's in-
service symptoms were the onset of a new chronic eye disability.  
This examiner also opined that the Veteran's in-service 
complaints were at least as likely as not due to aggravation of a 
pre-service eye injury.  His rationale was that the Veteran's 
enlistment physical examination indicated that he had incurred an 
eye injury prior to service during an oil well explosion.  There 
also was no evidence that he Veteran was involved in an 
ammunition or artillery explosion during service, although that 
possibility could not be ruled out completely.  This examiner 
noted finally that, if the Veteran already had foreign body 
debris present as well as scarring in both eyes at his entry on 
to active service, then it was possible that these injuries could 
have become aggravated during active service.  

In a November 2009 addendum to his May 2008 opinion, the VA 
examiner explained that, after reviewing the claims file and VA 
medical records again, it was his opinion that it was less likely 
than not that the Veteran's in-service complaints represented a 
permanent aggravation of an old pre-service injury.  His 
rationale was that there were no post-service eye exams 
indicating aggravation other than a report of itchy eyes in 1999 
for which no diagnosis was given at that time.  He concluded that 
it would be mere speculation as to the cause of the Veteran's eye 
irritation in 1999 given the lack of a diagnosis at that time.  

The issue in this case is not what caused the Veteran to 
experience eye irritation in 1999, however; instead, the issue is 
whether the Veteran's right eye injury, which existed prior to 
service, was aggravated by active service, and whether the left 
eye disorder is related to service.  The Board notes that the VA 
examiner's November 2009 conclusion that it would be mere 
speculation to determine the cause of the Veteran's eye 
irritation in 1999 means that this part of his opinion does not 
carry any probative weight either for or against the claim.  See 
Roberts v. West, 13 Vet. App. 185, 189 (1999) (holding that "the 
fact that [a] medical opinion was inconclusive ... does not mean 
that the examination was inadequate."); Perman v. Brown, 5 Vet. 
App. 237, 241(1993) (holding that, where a physician is unable to 
provide a definite causal connection, the opinion on that issue 
constitutes "what may be characterized as 'non- evidence."').  
Setting aside the inconclusive determination in November 2009 
regarding the cause of the Veteran's eye irritation in 1999, the 
VA examiner concluded in the rest of this addendum that it was 
less likely than not that the Veteran's in-service complaints 
represented a permanent aggravation of an old pre-service injury.  

The Board acknowledges that the VA examiner's apparent reversal 
in November 2009 of his May 2008 opinion undercuts the probative 
value of the earlier opinion on the issue of whether the 
Veteran's bilateral eye injuries, which existed prior to service, 
were aggravated by service.  The Board notes that current 
regulations provide that service connection may not be based on a 
resort to speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2009); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Even if the VA examiner's May 2008 opinion and November 2009 
addendum are viewed in the light most favorable to the Veteran, 
because this examiner concluded in May 2008 only that, if foreign 
bodies were present in the Veteran's eyes prior to service, then 
it was possible that his pre-existing eye injuries could have 
been aggravated during service, this evidence does not establish 
service connection for right eye injuries based on in-service 
aggravation.  See also Jones (Michael) v. Shinseki, 23 Vet. App. 
382, 390 (2010) (recognizing legitimacy of inconclusive medical 
opinion when "time for obtaining other information has passed" 
and opinion is based on all "procurable and assembled data").  
Notably, the Veteran has not identified that earlier records 
exist showing that there were foreign bodies in his eyes prior to 
service entrance.  The non-speculative part of the VA examiner's 
November 2009 opinion also weighs against the Veteran's claim 
because this examiner concluded that it was less likely than not 
that the Veteran's pre-service eye injuries were aggravated by 
active service.  The Veteran has not identified or submitted any 
evidence demonstrating that his eye injuries were aggravated by 
service.  Indeed, he continues to assert that he did not 
experience bilateral eye injuries prior to service.  Thus, the 
Board finds that service connection for eye injuries is not 
warranted on the basis of in-service aggravation.

The Veteran also is not entitled to service connection for 
bilateral eye injuries on a direct service connection basis.  
Despite the Veteran's assertions to the contrary, a review of his 
service treatment records does not show that he complained of or 
was treated for bilateral eye injuries due to an in-service 
ammunition explosion at any time during active service.  Instead, 
as noted above, the Veteran's pre-service history of defective 
right eye vision was noted at service entrance.  And his in-
service complaints of bilateral eye injuries all were attributed 
to a pre-service oil well explosion which apparently resulted in 
a loss of vision for 6 months and small bilateral corneal nebulae 
which were noted during service.  It appears that, following his 
service separation in November 1955, the Veteran was treated for 
bilateral eye injuries in October 2005, or approximately 50 years 
later, when he was examined in conjunction with his claim for VA 
benefits.  The Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that elapsed 
since military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the Veteran has been treated for 
bilateral eye problems since his service separation.  On VA 
outpatient treatment in October 2005, the Veteran complained of 
not being able to see well with trifocals.  His current lenses 
were embedded with debris.  He admitted to grinding metal and not 
wearing safety glasses.  He stated that his last eye examination 
had been 5 years earlier when he had been prescribed trifocals.  
He reported that, during active service, ammunition had blown up 
in his eyes resulting in embedded debris and longstanding reduced 
vision in the right eye.  Visual acuity for distance was 20/40 in 
the right eye and 20/30 in the left eye.  There were full visual 
fields to confrontation and unrestricted extraocular movements in 
both eyes.  No foreign bodies were embedded in his eyes.  The 
Veteran's conjunctivae were mildly injected in both eyes with 
scattered debris embedded in the bulbar conjunctiva of both eyes 
which could not be removed.  There were scattered areas of 
corneal scarring in both eyes consistent with foreign body 
tracking.  Intraocular pressure was within normal limits in both 
eyes.  The assessment included longstanding reduced vision in the 
right eye secondary to trauma occurring while in service.

On VA eye examination in January 2006, the Veteran complained of 
blurred vision in both eyes due to an in-service explosion.  He 
denied any other significant medical history.  He also denied any 
functional impairment or incapacitation due to his eye problems.  
Eye examination showed fundoscopy within normal limits, 
intraocular pressure within normal limits, and no keratoconus.  
Visual acuity showed uncorrected far vision on the right was 
20/400 corrected to 20/70 and uncorrected far vision on the left 
was 20/400 corrected to 20/50.  Uncorrected near vision on the 
left was 20/800 corrected to 20/30.  No diplopia was present.  
Visual field examination was abnormal.  There were visually 
significant cataracts in both eyes.  The diagnoses were visually 
significant cataracts in both eyes not due to injury and 
conjunctival foreign bodies in both eyes due to injury from 
explosion.

On VA eye examination in March 2006, the Veteran denied any 
symptoms of distorted vision, enlarged images, or eye pain.  He 
reported a history of having an ammunition round explode after 
leaving the barrel of a gun with debris from the shell blowing in 
to his eyes during active service approximately 50 years earlier.  
A history of multiple corneal scars secondary to foreign bodies 
also was noted.  Eye examination showed posterior vitreous 
detachment in the right eye, intraocular pressure within normal 
limits in both eyes, and no keratoconus.  Visual acuity showed 
uncorrected far vision on the right was unchecked and corrected 
to 20/40.  Uncorrected near vision on the right was unchecked and 
corrected to 20/50.  Uncorrected far vision on the left was 
unchecked and corrected to 20/30.  Uncorrected near vision on the 
left was unchecked and corrected to 20/30.  No diplopia was 
present.  Visual field examination was abnormal.  The Veteran had 
a superior visual field loss to 30 degrees in the right eye and a 
normal visual field in the left eye.  The diagnosis was corneal 
scars (secondary to foreign bodies) due to a history of 
ammunition debris in both eyes.

On VA outpatient treatment in August 2006, the Veteran complained 
that his eyes burned a lot, right greater than left.  His ocular 
history included a questionable report of ammunition blowing up 
in his eyes resulting in embedded debris and longstanding reduced 
vision in the right eye.  Visual acuity in the right eye was 
20/30.  The Veteran's intraocular pressure was within normal 
limits and his extraocular movements were full in both eyes.  The 
assessment included longstanding reduced vision in the right eye 
secondary to trauma occurring while in service and stable vision.

The Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's opinion.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 11 
Vet. App. 345, 348 (1998).  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the transcriber 
is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Court also has held that the value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, 
a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
The Board notes that there are several medical opinions in the 
claims file which relate the Veteran's bilateral eye injuries to 
active service based on his alleged in-service history of being 
involved in an ammunition explosion which caused bilateral eye 
injuries.  As noted elsewhere, there is no support in the 
Veteran's service medical records for his assertion of such in-
service accident.  Given that it would be very unusual for his 
service physicians to examine him for eye complaints yet 
completely fail to mention such a significant precipitant such as 
a recent ammunition explosion, the Board finds the Veteran's 
account of the explosion in service to lack credibility.  
Accordingly, to the extent that medical opinions in the Veteran's 
claims file are based on his inaccurately reported in-service 
history of being involved in an ammunition explosion which 
injured his eyes, the Board finds that such medical evidence is 
not probative on the issue of whether the Veteran's bilateral eye 
injuries are related to active service.  The Veteran has not 
identified or submitted any evidence relating his bilateral eye 
injuries to active service.  In summary, absent competent 
evidence linking the Veteran's bilateral eye injuries to active 
service, the Board finds that service connection for bilateral 
eye injuries is not warranted on a direct service connection 
basis.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").   In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (finding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, the 
Veteran has asserted that his symptoms of bilateral eye injuries 
have been continuous since an in-service ammunition explosion 
which sent debris in to his eyes and caused longstanding right 
eye vision problems.  He asserts that he continued to experience 
these symptoms after he was discharged from the service.  In this 
case, after a review of all the lay and medical evidence, the 
Board finds that the weight of the evidence demonstrates that the 
Veteran did not experience continuous symptoms of bilateral eye 
injuries after service separation.  Further, the Board concludes 
that his assertion of continued symptomatology since active 
service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of bilateral eye injuries during and after 
active service is inconsistent with the other lay and medical 
evidence of record.  Indeed, while he now asserts that his 
disorder began in service, the Board has found that a pre-service 
history of right eye defective vision was noted at his enlistment 
physical examination.  The Veteran's in-service bilateral eye 
complaints were attributed to pre-service injuries sustained 
during an oil well explosion which resulted in the loss of vision 
and right eye defective vision.  The service separation 
examination report reflects that the Veteran was examined and his 
eyes were found to be clinically normal.  This information noted 
during service is of more probative value than the more recent 
assertions made many decades after service separation.  See 
Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board 
decision assigning more probative value to a contemporaneous 
medical record report of cause of a fall than subsequent lay 
statements asserting different etiology); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving 
higher probative value to a contemporaneous letter the Veteran 
wrote during treatment than to his subsequent assertion years 
later).  

When the Veteran was examined by VA several decades after 
service, he did not report the pre-service history of bilateral 
eye injuries which were noted at his entry on to active service.  
Nor did he report his involvement in a pre-service oil well 
explosion which had resulted in his loss of vision and bilateral 
eye injuries (noted at service entrance) to any of his post-
service VA treating physicians.  Instead, when examined by VA for 
purposes of his disability compensation claim, the Veteran denied 
any ocular history other than his alleged in-service bilateral 
eye injuries following an ammunition explosion which sent debris 
in to his eyes.  Such histories reported by the Veteran for 
treatment purposes during active service are of more probative 
value than the more recent assertions and histories given for VA 
disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (holding that lay statements found in medical 
records when medical treatment was being rendered may be afforded 
greater probative value; statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive proper care).

The Board notes that the Veteran reported during active service 
that he had lost vision in both eyes and experienced bilateral 
eye injuries as a result of a pre-service oil well explosion in 
1953.  He also reported a pre-service history of right eye 
surgery during active service.  When he reported his ocular 
history to his post-service VA treating physicians, however, he 
reported only the alleged in-service ammunition explosion which 
left debris in his eyes.  The Veteran also has not reported 
consistently his post-service history to his VA treating 
physicians as well.  As noted, in October 2005, the Veteran's 
lenses were embedded with debris and he admitted to grinding 
metal without wearing safety glasses.  The Veteran subsequently 
denied any history other than the alleged in-service ammunition 
explosion.  These inconsistencies in the record weigh against the 
Veteran's credibility as to the assertion of continuity of 
symptomatology since service.  See Madden, 125 F.3d at 1481 
(holding that Board entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (upholding Board's finding that a Veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not received 
any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous pre-service history and clinical findings noted 
at service entrance, his previous statements made for treatment 
purposes (including during active service), his own previous 
histories of onset of symptoms given during service, and the 
absence of complaints or treatment for decades after service.  
The Board also finds that in a matter as complex as the origin of 
an eye disability with a documented history of at least one (pre-
service) traumatic event, the matter of etiology is not one 
susceptible to lay expertise.  The Veteran is not competent under 
the facts of this case to offer an opinion concerning the 
etiology of his eye disorders.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  For these reasons, the Board finds 
that the weight of the lay and medical evidence is against a 
finding of continuity of symptoms since service separation.   

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral eye disability is 
denied.






____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


